Order entered January 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01474-CV

    IN RE SUSAN NEWELL CUSTOM HOME BUILDERS, INC., SUSAN NEWELL,
               INDIVIDUALLY, AND LISA DOOLITTLE, Relators

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-03325-F

                                            ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED.         The Court ORDERS the trial judge, the Honorable Gena

Slaughter, Judge of the 191st Judicial District Court, to: (1) VACATE paragraphs 4 and 5 of her

Order of October 17, 2013, which granted the request of real party in interest Lynne McGreal

Tonti to take the depositions of Susan Newell, Susan Newell Custom Home Builders, Inc. and

Lisa Doolittle; and (2) ENTER an order denying Tonti’s request to take those depositions,

ordering Tonti’s claims to be arbitrated, and staying all proceedings in the trial court pending

arbitration of Tonti’s claims.

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.
        We ORDER that relators recover their costs of this original proceeding from real party in

interest.


                                                    /s/    JIM MOSELEY
                                                           JUSTICE